Citation Nr: 1313415	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  10-01 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for low back disability, to include as secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1978.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Milwaukee, Wisconsin Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for low back disability.

In August 2012, the Board remanded the case to the RO via the VA Appeals Management Center (AMC), for the development of additional evidence.  The Board is satisfied that there has been substantial compliance with the remand directives.  The Board will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has reviewed both the Veteran's physical claims file and the Veteran's file on the Virtual VA electronic file system, to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's lumbar spine degeneration and disc disease did not become manifest during his service nor until more than a year after his separation from service.

2.  The Veteran's lumbar spine disorders neither arose nor worsened beyond their natural progress as a result of altered gait and body mechanics or other effects of his left knee disability.

CONCLUSION OF LAW

The Veteran's low back disability was not incurred or aggravated in service, may not be presumed to have been incurred in service, and is not proximately due to, the result of, or aggravated by his service-connected left knee disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The RO provided the Veteran with VCAA notice in a July 2008 letter, issued before the February 2009 rating decision that the Veteran has appealed.  That letter addressed the information and evidence necessary to substantiate claims for service connection on a direct or secondary basis, and informed the Veteran how VA assigns ratings and effective dates.  The letter also addressed who was to provide the evidence.

The claims file contains the Veteran's service medical records, post-service medical records, VA medical examination reports and medical opinions, and records from the United States Social Security Administration (SSA).  The VA medical examination reports and medical opinions are adequate to address the Veteran's claim of service connection for low back disability, including as secondary to left knee disability.  In the August 2012 remand the Board instructed the AMC or RO to send the Veteran releases to sign so VA could obtain worker's compensation claim records.  The Board instructed the AMC or RO to obtain SSA records.  The Board instructed the AMC or RO to provide the claims file with any additional evidence to a medical professional for an addendum opinion.  The AMC or RO sent the Veteran the release forms.  The AMC or RO obtained SSA records.  The AMC or RO provided the amended claims file to a medical professional, who provided an addendum opinion.  The Board is satisfied that there has been substantial compliance with the remand directives, such that the Board may proceed with review of the claim.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument and reporting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration of the claim on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Low Back Disability

The Veteran essentially contends that his service-connected left knee disability caused or has aggravated his current low back disability.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Under § 3.310(b), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  See also Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the non-service-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Service connection for certain chronic diseases, including arthritis, may also be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a 

nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has stated that, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's service medical records reflect that in July 1977 he was in a motorcycle accident.  He reported right shoulder and right hip pain.  A treating clinician's assessment was possible right shoulder fracture and right hip contusions and soft tissue injury.  The Veteran later received additional treatment for right shoulder injury.  At separation from service the Veteran did not report any history of recurrent back pain and the examiner checked normal for the condition of the Veteran's spine.

The Veteran had left knee problems during service that have continued since service.  The RO describes his service-connected left knee disability as degenerative joint disease to include chondromalacia.

The Veteran has not stated that he had low back symptoms during the year following his separation from service, and the claims file does not contain any medical records from that year.

Treatment of the Veteran's left knee disability included arthroscopic surgeries in 2005 and 2007.  In private treatment a few days after the 2005 surgery orthopedic surgeon M. D. M., M.D., observed that the Veteran walked without assistive aids though with a limp favoring the left knee.

In notes from private treatment in February 2007, neurologist S. B., M.D. indicated that the Veteran reported persistent left leg pain and discomfort, and also described some associated low back pain.  Dr. S. B. found that MRI showed intervertebral disc herniation at L4-L5 and L5-S1.  Dr. S. B.'s assessment was associated herniated disc and left leg radiculopathy and weakness.  Dr. S. B. noted ongoing lumbosacral disc herniation with radicular symptoms in October, November, and December 2007.  

In December 2007, about two months after an October 2007 left knee surgery, Dr. M. wrote, "I think hobbling around due to his bad back is also putting some degree of extra stress on the knee and vice versa."  In January 2008 the Veteran was seen again at Dr. S. B.'s practice.  The Veteran reported increasing low back pain.  In March 2008, P. A. Y., M.D., of Dr. S. B.'s practice performed lumbar spine surgery with fusion of the L2 and L3 vertebrae.

The SSA found that the Veteran was disabled beginning April 2008, with a primary diagnosis of disorders of the back (discogenic and degenerative) and a secondary diagnosis of osteoarthrosis and allied disorders.  The SSA considered VA and private medical records.  The SSA did not address the question of whether the Veteran's left knee disorder caused or has worsened his low back disorder.

The Veteran has received primary care at a VA facility from June 2008 forward.  His left knee and lumbar spine disorders are among the conditions noted.  In July 2008, the Veteran reported having injured his back at work in approximately 1998.  He stated that after that injury he was off of work for about two weeks and then was able to return.  He related having worsening back pain over the years.  The treating clinician stated that the Veteran's gait was normal.  In VA physical therapy the Veteran reported having had back pain for ten years and left knee pain forever.  He reported a history of falls when his left leg gave out when he first got up.  The physical therapist observed an antalgic limp with left weightbearing.

On VA joints examination in September 2008, the examining physician reported having reviewed the Veteran's claims file.  The Veteran reported that during service he had bilateral knee pain diagnosed as chondromalacia.  He stated that the pain continued after service and was worse in the left knee.  He indicated that in the 1990s he fell and tore the medial cruciate ligament in his left knee.  He reported the 2005 and 2007 left knee surgeries.  He stated that he had ongoing left knee pain with flare-ups of worse pain.  The examiner observed that the Veteran's gait was antalgic.  The examiner expressed the opinion that patellofemoral syndrome in the Veteran's left knee was related to chondromalacia that was treated during service.  She opined that medial joint space narrowing (degenerative changes) and meniscus and ligament injury were related to injury that occurred after service.

In October 2008, VA physician G. S. B., M.D., expressed the opinion that the Veteran's knee pain was significantly complicated by his March 2008 L2-L3 spine fusion surgery.  In November 2008, Dr. G. B. wrote that the Veteran's disc bulge at L5-S1 correlates to some of his left leg symptoms.  In December 2008, VA physician B. R., M.D., wrote that the Veteran's March 2008 spine surgery was likely complicating his left knee pain.

In a December 2008 rating decision, the RO granted service connection for chondromalacia of the left knee and denied service connection for that medial joint space narrowing (degenerative changes) and meniscus and ligament injury of the left knee.

In VA treatment in January 2009, the Veteran reported that his low back pain began in 1995, without any associated trauma.  He stated that he was assaulted in 1998 and that his low back pain worsened from that point on.  The treating physician noted that the Veteran's gait was antalgic to the left.

On VA spine examination in January 2009, examining physician M. B., M.D., reported having reviewed the claims file.  The Veteran reported that his low back pain began fifteen years earlier with an injury at work.  He stated that he worked at a mental health facility and was injured by a resident.  He related that the injury was treated under worker's compensation.  He indicated that Dr. G. B. who he saw at the VA outpatient clinic in Cleveland, Wisconsin told him that there could be a relationship between his left knee and back complaints.  The Veteran reported that he walked unassisted.

Dr. M. B. observed that the Veteran's gait was mildly antalgic to the left.  The Veteran's lumbar spine was mildly tender.  The Veteran had pain with motion of his lumbar spine and limitation of motion.  Dr. M. B.'s diagnosis was degenerative disc and joint disease of the lumbar spine.  Dr. M. B. provided an opinion regarding the etiology of the Veteran's lumbar spine disability, as follows:

The veteran's low back condition and complaint is chronic following a worker's compensation injury.  There is no reported service connected direct injury involving his lumbar spine.  The veteran's low back condition is less likely than not the result of his left knee condition either directly or via aggravation.  There is no medical history to support that a significant service connected knee condition resulted in altered mechanics to cause the degenerative disc and joint disease noted in the veteran's lumbar spine.  I would not expect the left knee complaints regardless of their origin to result in the degree of back pain and degenerative changes.

Further, the connection between the veteran's left knee and the lower back is further weakened by previous [VA Compensation and Pension evaluations] which support some service connection and some nonservice connection as it relates to the knee.  The veteran has a history of a work-related injury and complaints of pain since his work-related event which would serve as the more probable origin for his back pain complaints currently than the presumed or questionable service connection as it relates to the left knee.  The current severity of the claimed nonservice low back condition is solely due to the natural progress of his condition.  The degenerative changes and the work injury that he experienced served as the explanation for this veteran's low back condition.

There is no medical literature to support that degenerative changes within the left knee would directly result in the degenerative changes noted at the lumbar spine.  The veteran indicated that he was working off of the opinion from the VA Cleveland Clinic.  If this documentation or opinion exists I would be available for review of that documentation.

Lumbar spine MRI performed at a VA facility in April 2009 showed L2-L3 laminectomy and intervertebral fusion and stable degenerative changes of the lumbar intervertebral discs.

On VA examination in January 2010, the examiner observed that the Veteran's gait was normal and that his shoe wear pattern was normal.  The examiner found that the Veteran had left knee chondromalacia and arthritis.  The examiner expressed the opinion that it is at least as likely as not that the Veteran's left knee arthritis is related to his left knee chondromalacia.

In an August 2010 rating decision, the RO granted service connection for degenerative joint disease of the left knee and indicated that left knee chondromalacia and degenerative joint disease were both included in the disability rating assigned for the Veteran's service-connected left knee disability.

In August 2012 the Board remanded the case to obtain worker's compensation claim records and SSA records and an addendum opinion.  The AMC provided the Veteran a release form to allow VA to request his worker's compensation records, and told the Veteran that he could obtain those records and submit them to VA.  The Veteran did not return a signed release for worker's compensation records and he did not submit those records.  VA obtained the Veteran's SSA records.

Dr. M. B., who performed the January 2009 VA examination, reviewed the updated claims file and provided an addendum opinion in November 2012.  Dr. M. B. wrote:

I have not been presented with medical evidence that would result in a change to opinions formulated in 2009.  It is less likely than not that the veteran's current lumbar spine disability is the result of his S[ervice] C[onnected] left knee disability.

The contemporaneous records do not show and the Veteran does not claim that he had low back injury or disease or experienced low back symptoms during service.  Thus the preponderance of the evidence is against service connection of his low back disability based on incurrence or aggravation during service.  As there is no contention or evidence that the Veteran had lumbar spine arthritis during the year following separation from service, there is no basis for a presumption of service connection.

The Veteran essentially contends that his service-connected left knee disability caused altered gait and body mechanics which in turn caused the development of his lumbar disc and joint degeneration or aggravated those disorders.  Medical records reflect the Veteran's reports that he began to experience low back pain in the 1990s, and that the pain was either precipitated or aggravated by a workplace injury in the late 1990s.  The claims file does not contain any records from the 1980s or 1990s that mention the Veteran's gait through that period.  Many records from 2005 forward indicate that the Veteran had an antalgic gait or a limp favoring his left knee.

No physician has supported a conclusion that the Veteran's left knee disability and resulting altered gait proximately caused his lumbar spine disability.  The 2009 VA examiner Dr. M. B. found it less likely than not that the Veteran's altered gait caused his low back condition.  Considering as well that the Veteran has related the onset or worsening of his low back symptoms to injury of the low back in the 1990s, the greater weight of the evidence is against a finding that the left knee disability caused the lumbar spine disability.

The orthopedic surgeon Dr. M. found that the Veteran's hobbling due to back problems put extra stress on his left knee and vice versa.  The vice versa part of that statement provides some support for the left knee disability affecting the low back.  Dr. M.'s statement, however, does not address the extent of any worsening of the low back disability attributable to hobbling on the left knee versus the extent of low back disability attributable to the natural progress of the post-service low back injury and disorders.  The VA examiner Dr. M. B. concluded that the severity of the Veteran's low back disability was solely due to the natural progress of his low back disorders.  As Dr. M. B. reviewed the Veteran's claims file and evaluated the likely etiology of the Veteran's low back disability, including the question of any effects from altered gait due to left knee disability, the Board finds that Dr. M. B.'s opinion carries greater weight than Dr. M.'s statement.

In 2009, Dr. M. B. noted that medical opinion supported service connection for some left knee disorders but not for other left knee disorders.  VA later established service connection for essentially all of the Veteran's left knee disability.  In finding that the effects of the Veteran's low back disability are solely due to the natural progress of back injury and degeneration, however, Dr. M. B. did not rely on a distinction between service-connected and non-service-connected left knee disabilities.  Furthermore, Dr. M. B. reviewed the record again in 2012, and reaffirmed his opinion against a connection between the Veteran's left knee disability and his low back disability.  The Board therefore finds that Dr. M. B.'s opinions are relevant and persuasive.  As Dr. M. B.'s opinion is more persuasive than Dr. M.'s statement, the greater weight of the persuasive evidence is against the Veteran's left knee disability having aggravated his low back disability.

The Veteran has noted as support for his claim the opinion of his VA treating physician Dr. G. B.  In 2008 Dr. G. B. indicated that the Veteran's low back disorder worsened his left leg or knee symptoms.  VA physician Dr. R. indicated a similar connection, as did Dr. M. in the first part of his statement.  Those statements that the Veteran's low back problems worsen or otherwise affect his left knee disability show aggravation in the direction opposite of the claim on appeal, and do not help to show that the left knee disability worsened the low back disability beyond its natural progress.

In summary, the preponderance of the evidence is against the Veteran's low back disability having been incurred or aggravated in service, manifested as compensable arthritis during the year following separation from service, proximately caused by the effects of left knee disability, or aggravated by the effects of left knee disability.  The Board therefore denies service connection for the low back disability.



ORDER

Entitlement to service connection for low back disability is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


